451 F.2d 1026
72-1 USTC  P 12,828
Doris H. KIDD, Executrix of the Estate of Robert A. Kidd,Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1247.
United States Court of Appeals,Sixth Circuit.
Oct. 29, 1971.

Ralph W. Weimer and Frank B. McClelland, Columbus, Ohio, for appellant.
Carleton D. Powell, Department of Justice, Washington, D. C., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Loring W. Post, Michael L. Paup, Attorneys, Tax Division, Dept. of Justice, Washington, D. C., on brief, William W. Milligan, U. S. Atty., Columbus, Ohio, of counsel, for appellee.
Before CELEBREZZE, PECK, MILLER, Circuit Judges.

ORDER

1
This appeal having been submitted to the Court on the record on appeal and the briefs and oral arguments of counsel, and it having been concluded that the judgment should be affirmed for the reasons set forth in the opinion filed by District Judge Joseph P. Kinneary, D.C., 334 F. Supp. 631.


2
It is ordered that the judgment of the District Court be and it hereby is affirmed.